Citation Nr: 0732750	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-35 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for fracture of the right 
mandible, currently evaluated as 0% disabling.


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to July 
1958.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by a regional office 
(RO) of the Department of Veterans Affairs (VA).

The veteran had requested a hearing before the Board, which 
he later withdrew.

The veteran has stated that his service-connected fractured 
mandible had caused damage to his teeth.  That issue has not 
been subject to adjudication by the agency of original 
jurisdiction.  The Board, therefore, refers that issue back 
to the RO.  


FINDING OF FACT

The veteran has a well-healed fracture on the right side of 
the mandible.  The range of motion is good.


CONCLUSION OF LAW

The criteria for a rating in excess of 0 percent for 
residuals of fracture of the mandible have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.150, Diagnostic Code (DC) 9904 (West 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In September 2003, the RO sent the veteran a letter informing 
him of the types of information needed to substantiate his 
claim and its duty to assist him in obtaining evidence to 
substantiate the claim.  The September 2003 letter notified 
the veteran of the need to submit evidence, lay or medical, 
to show that his service-connected condition had increased in 
severity.  In October 2003, VA afforded the veteran an 
examination.  An October 2005 statement of the case (SOC) 
provided the veteran with yet an additional 60 days to submit 
more evidence.  Following an informal conference between the 
veteran and a DRO in May 2006, VA scheduled a second 
examination in June 2006 in connection with this claim.  A 
July 2006 supplemental SOC (SSOC) was then issued, providing 
the veteran with yet an additional 60 days to submit 
evidence.  An October 2006 letter informed him of how 
disability ratings and effective dates are assigned, in 
compliance with Dingess v. Nicholson.  19 Vet. App. at 484.  

The Board finds that the content of the preadjudication 
September 2003 letter and the examinations afforded the 
veteran essentially complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist, and the purpose behind the duty to 
notify and assist requirement has been satisfied.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Thus, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Applicable Law

VA shall adopt and apply a schedule of ratings of reductions 
in earning capacity from specific injuries or combination of 
injuries.  The ratings shall be based, as far as practicable, 
upon the average impairments of earning capacity resulting 
from such injuries in civil occupations.  38 U.S.C.A. § 1155.

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  Evaluations are based upon lack of 
usefulness of these parts or systems, especially in self-
support.  Id.    

A disabled veteran's symptomatology is compared against the 
criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 C.F.R. § 4.1 (2007).  Where an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).

III.  Background and Analysis

The veteran had sustained an injury to his jaw in service and 
was consequently operated on in June 1951.  He was service-
connected for residuals of the fracture under DC 9904 for 
malunion of the mandible, with slight displacement, ratable 
at 0 percent, in January 1989.  He filed a claim for an 
increased rating for his jaw injury in August 2003.

A VA physical examination and X-Rays were scheduled in 
October 2003.  The examiner found that the mandibular 
fracture was well-healed for greater than 50 years.  He noted 
a slight irregularity at the inferior border of the right 
mandible, but opined that it had no functional impairment.  
He further opined that the temporomandibular joints and 
articulation were normal in all respects.  Vertical excursion 
was 49 mm. plus.  Right and left lateral range of motion was 
unrestricted at 10 mm. plus.  Protrusion movement was 
unrestricted at 10 mm. plus.  The muscles of mastication were 
not tender to palpation or percussion.

The veteran stated that his jaw surgery had caused 
misalignment of his jaws, which caused teeth grinding, which 
in turn resulted in loss of his teeth.  The veteran submitted 
letters from dentists, attesting to his being essentially 
edentulous, having a jaw protrusion, and poor mastication.  

Upon an informal conference which the veteran had with a DRO, 
VA scheduled a second examination in June 2006.  The VA 
examiner was asked specifically to opine on the likelihood 
(whether at least as likely as not) that the veteran's 
current decreased masticatory function was a result of the 
in-service mandibular surgery.  The examiner reviewed the 
claims file.  He performed a physical examination and 
obtained X-Rays.  

The examiner found that the temporomandibular joint was 
normal in all aspects and there was no loss of structure or 
function.  The range of motion of temporomandibular 
articulation was normal, with vertical excursion exceeding 48 
mm.  Dental X-Rays were interpreted as revealing no evidence 
of residuals of mandibular fracture.  The examiner stated 
that the service medical records had documented that the 
"occlusion was fine, and everything was well-healed," upon 
the veteran's discharge from surgery.  He stated that he 
would make no changes in the October 2003 examination 
conclusions.

The examiner noted significant functional impairment, bone 
loss, and missing teeth.  His concluding opinion was phrased 
as follows: [The veteran's] lack of masticatory function is 
not caused by or a result of the right mandibular fracture 
that occurred in 1951.  

The earlier October 2003 exam found "an irregularity at the 
inferior border of the right mandible, which would be 
consistent with a malposed or malpositioned old fracture of 
the right mandible."  It was pointed that, "however, this 
appears to have no functional component."  In June 2006, the 
examiner stated that there was no evidence of residuals of 
any fracture.  

Under DC 9904, a rating in excess of 0 percent is only 
warranted if there is moderate displacement in the malunion 
of the mandible as opposed to a slight displacement.  As 
noted, the evidence of record finds no residuals of the 
service-connected fracture or functional impairment caused by 
it.  Therefore, using the rating guidelines, the rating 
cannot reflect more than a slight displacement of any 
malunion.  38 C.F.R. § 4.20.  The note to DC 9904 clarifies 
that assessing the malunion takes into account the degree of 
motion and the relative loss of masticatory function.  To the 
extent that the rating for malunion of the mandible takes 
into account loss of masticatory function, the Board 
considered the veteran's and his dentists' statements.  
However, whereas those statements address the veteran's 
difficulty with mastication, they clearly attribute that 
difficulty to the veteran's loss of teeth, rather than the 
fracture.  

The pertinent evidence establishes that there is no 
limitation in either motion or mastication due to the service 
connected claim.  The veteran's service-connected fractured 
mandible causes no significant impairment to the veteran.  
38 C.F.R. § 4.10.  Thus, an increased evaluation under DC 
9904 is not warranted.

The Board has also considered whether an increased rating may 
be available and warranted under DC 9905, which rates 
disabilities resulting from limitation of temporomandibular 
articulation.  However, vertical excursion was 49 mm. Plus 
and lateral motion was 10 mm. in each direction.  Clearly 
such motion is better than 4mm lateral excursion and 40 mm. 
inter-incisal range.  The Board is obligated to consider all 
regulations which are potentially applicable through issues 
in the record.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the evidence establishes that the veteran 
has normal temporomandibular joints and no limitation of 
motion.  Thus, no compensation is available to him under DC 
9905. 

There is no symptomatology in the record for an evaluation in 
excess of 0 percent.  In fact, the record supports a finding 
that any rating in excess of 0 percent would not be 
consistent with the regulatory guidelines.  Consequently, an 
evaluation in excess of 0 percent is not warranted.  
    


ORDER

Entitlement to an evaluation in excess of 0 percent for 
residuals of a fracture of the right mandible is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


